DETAILED ACTION

Status of Claims
Amendment filed November 4, 2021 is acknowledged.   
Claim 13 has been cancelled by the applicant.
Claims 1-12 and 14-21 are pending. 
Claims 1, 10, 14-16, and 20 have been amended.    
Claims 1-12 and 14-21 are examined below.
Claims 1-12 and 14-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive. 

Regarding the drawings, Applicant states:
In the Office Action dated March 25, 2021, the Examiner objected to the drawings. More specifically, the Examiner requested a marked up copy of the drawings including annotations indicating the changes made to the previous version. Applicant hereby submits the marked up copy of the drawings.

However, obvious changes have not been annotated and/or are not consistent with the clean version of the drawings (see Figures 4A, 4B, 6).  Therefore, a proper marked-up copy is still required.

Next, applicant states:
In addition, in the Office Action, the drawings were objected to as "Lml" has been used to designate the length of metal strip 104b and the length of metal strip 104d or 104e which are shown to be of different lengths. Applicant respectfully submits that "Lml" designates a length of metal strips in a cell and the length of metal strips could be different for different types of cells. Since, "Lml" is not an integer value, it can be used to designate different lengths. Hence, Applicant respectfully request the Examiner to withdraw this rejection.

However, the only mention of Lm1 in the specification is in paragraph 26 which states “A length of each of first second metal strip 104a (represented as Lm1) and a second second metal strip 104b may be approximately equal to or greater than 0.5CH,” (added in the amendments on June 25, 2021).  Nowhere in the specification is there any mention that Lm1 is to designate a length of any metal strips other than 104a.  However, Lm1 is shown in the drawings to be the length of metal strips 104a, 104b, 104c, 104d and 104e.  Thus, applicant’s argument is not persuasive.

Regarding the claim objections, applicant states:
In the Office Action, the Examiner objected to Claims 6-7 and 8-9 as being duplicates or else are so close in content that both cover the same thing. Applicant respectfully disagree with the Examiner's contention. Applicant respectfully submits that Claims 8-9 are neither duplicates of Claims 6-7 nor they cover the same thing. Rather, Claims 8-9 cover a different aspect of the disclosure than Claims 6-7. For example, Claims 6-7 recite an embodiment, where the first second metal layer strip is a first color second metal layer strip and the second second metal layer strip is a second color second metal layer strip, the first color second metal layer strip extending beyond the first boundary and the second color second metal layer strip extending beyond the second boundary. Claim 7-8, on the other hand recite another embodiment, where the first second metal layer strip is a second color second metal layer strip and the second second metal layer strip is a first color second metal layer strip, the second color second metal layer strip extending beyond the first boundary and the first color second metal layer strip extending beyond the second boundary. Applicant respectfully requests the Examiner to withdraw this objection of claims.

However, the only difference is that claims 6 and 7 include that first second metal layer strip is a first color and second second metal layer strip is a second color, whereas claims 8 and 9 include that first second metal layer strip is a second color and second second metal layer strip is a first color.  Claims 8 and 9 are not related in any way to claims 6 and 7.  Effectively, the claim language of claims 6 and 7 claim that first second metal layer is a different color than second second metal layer strip, and likewise claims 8 and 9  claim that the first second metal layer is a different color that second second metal layer strip.  The claims encompass identical subject matter, and are thus substantial duplicates thereof.  Thus, applicant’s argument is not persuasive.

For example, as discussed above, claims 6-7, a first color may be defined as blue and a second color may be defined as red.  In claims 8-9, a second color may be defined as blue and a first color may be defined as red.  With no further discussion of particular colors, the scope of the two claim groups are identical.  Thus, applicant’s argument is not persuasive.

Regarding the rejection of claim 1, applicant argues:
Applicant respectfully submits, and as agreed by the Examiner, Chang does not even mention the distance of vias or distance of metal strips from boundaries. Since, there is no teaching distance of vias or distance of metal strips from boundaries, one skill in the art will not find an inspiration or Chang to combine the references as required by MPEP § 2143.01.
…
However, the Examiner has conveniently ignored that, in Chang, via 610c is located at a first end of the metal strip 570 and via 61 0c is also located at the first end of metal strip 580.  In addition, the Examiner has conveniently ignored that, in Chang, both via 610c and via 610d are located closer the first boundary and both are at a different distance from the first boundary, (See Figure 5), Thus, Chang cannot does not and cannot teach of suggest the recitations of: (a) that the first second metal layer strip is connected to the first metal layer at the first first metal layer strip through a first via, the first via is located at a first predetermined distance from a first end of the first second metal strip; and ( c) that the second second metal layer strip is connected to the first metal layer at the second first metal layer strip through a second via, the second via being located at the first predetermined distance from a second end of the second second metal strip, Rather, both the vias in Chang are at the end which is closer to the first boundary.
…
In addition, nowhere does Chang suggest or disclose: (b) that a second end of the first second metal layer strip is at a second predetermined distance from the second boundary; or (d) that first end of the second second metal layer strip is at the second predetermined distance from the first boundary.

However, the claimed invention is identical to that of Chang except for the particular distances between certain parts of the invention, and will operate identically. Thus, the claimed invention is no more than a rearrangement of parts of the Chang invention (see rejections below). Thus, applicant’s argument is moot.

Drawings
The drawings were received on June 25, 2021.  These drawings are not acceptable as submitted.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “Lm1” has been used to designate the length of metal strip 104b and the length of metal strip 104d or 104e, which are explicitly shown to be different lengths (Figures 5, 6, 7, 8).  Further, the only mention of Lm1 in the specification is in paragraph 26 which states “A 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version (in this case, annotations including the changes made to the version submitted 31 December 2019).  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Applicant is advised that should claims 6 and 7 be found allowable, claims 8 and 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "PM0" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Neither the present claim nor the parent claim include a definition of PM0 such that one of ordinary skill in the art would recognize its relation to the claimed invention. 

Claim 15 recites the limitation "PM0" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Neither the present claim nor the parent claim include a definition of PM0 such that one of ordinary skill in the art would recognize its relation to the claimed invention.

Claim 16 recites the limitation "PM0" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Neither the present claim nor the parent claim include a definition of PM0 such that one of ordinary skill in the art would recognize its relation to the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-5, 10-12, 14-17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Pub. No. 2017/0352623; hereinafter “Chang”).

Regarding claim 1, Chang (Figures 5 and 6) teaches a device comprising:
a first metal layer (600a, 600b, 600c, 600d) comprising a plurality of first metal layer strips, wherein the plurality of first metal layer strips comprises a first first metal layer strip (600d) adjacent to a first boundary of a cell (562) and a second first metal layer strip (600c) adjacent to a second boundary of a cell (522),
wherein the second boundary is opposite to the first boundary, and wherein each of the plurality of first metal layer strips, the first boundary, and the second boundary are substantially parallel to each other (Figure 6); and
a second metal layer comprising a first second metal layer strip (570) and a second second metal layer strip (580), wherein the first second metal layer strip (570) is connected to the first metal layer at the first first metal layer strip through a first via (610d), wherein the first via (610d) is located at a first predetermined distance from a first end of the first second metal strip, wherein a second end of the first second metal layer strip (570) is at a second predetermined distance from the second boundary (see below), 

wherein each of the first second metal layer strip and the second second metal layer strip are substantially parallel to each other (Figure 6).

    PNG
    media_image1.png
    781
    1038
    media_image1.png
    Greyscale

Thus, Chang is shown to teach all the limitations of claim 1 with the exception of wherein the second via is located at the first predetermined distance from a second end of the second second metal strip, wherein a first end of the second second metal layer strip is at the second predetermined
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the relative locations of 580, 600c, and 610 to be the same as the predetermined distances related to the first second metal layer as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).  In this case, the proportions of the comparative distances has been changed from that of Chang, but no other changes exist that would affect the functionality of the device.

Regarding claim 2, Chang teaches the first second metal layer strip (570) is an odd numbered second metal layer strip, and wherein the second second metal layer strip (580) is an even numbered second metal layer strip (as counting from the left of Figure 6).

Regarding claim 3, Chang teaches the odd numbered second metal layer strip (570) extends beyond the first boundary (562) and the even numbered second metal layer strip (580) extends beyond the second boundary (564; Figure 6).

Regarding claim 4, Chang teaches the first second metal layer strip (570) is an even numbered second metal layer strip, and wherein the second second metal layer strip (580) is an odd numbered second metal layer strip (as counting from the right of Figure 6).

Regarding claim 5, Chang teaches the even numbered second metal layer strip (570) extends beyond the first boundary (562) and the odd numbered second metal layer strip (580) extends beyond the second boundary (564; Figure 6).

Regarding claim 10, Chang (Figures 5 and 6) teaches a device comprising: 
a first metal layer (600a, 600b, 600c, 600d) comprising a plurality of first metal layer strips comprising a first first metal layer strip (600d) adjacent to a first boundary of a cell (562) and a second first metal layer strip (600c) adjacent to a second boundary of the cell (564), wherein the second boundary is opposite to the first boundary (Figure 6), and wherein each of the plurality of first metal layer strips, the first boundary, and the second boundary are substantially parallel to each other in a first dimension (Figure 6); and
a second layer comprising a plurality of second metal layer strips (Figure 5),
wherein each of the plurality of second metal layer strips are designated as one of an odd track second metal layer strip and an even track second metal layer strip in alternate (570, 580, 530, 540)), 
wherein a first odd track second metal layer strip (570) is connected to the first metal layer at the first first metal layer strip (600d) through a first via (610d), wherein the first via is located at a first predetermined distance from a first end of the first odd track second metal layer 
wherein a first even track second metal layer strip (580) is connected to the first metal layer at the second first metal layer strip (580) through a second via (610c), wherein the second via is located at [a] distance from a second end of the second second metal strip (see Figure 6 reproduced below), wherein a first end of the second second metal layer strip is at [a] distance from the first boundary (see Figure 6 reproduced below), and 
wherein each of the plurality of second metal layer strips are substantially parallel to each other in a second dimension, the second dimension being different than the first dimension (Figure 6).

    PNG
    media_image1.png
    781
    1038
    media_image1.png
    Greyscale

Thus, Chang is shown to teach all the limitations of claim 1 with the exception of wherein the second via is located at the first predetermined distance from a second end of the second second metal strip, wherein a first end of the second second metal layer strip is at the second predetermined distance from the first boundary.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the relative locations of 580, 600c, and 610 to be the same as the predetermined distances related to the first second metal layer as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).  In this case, the proportions of the comparative distances has been changed from that of Chang, but no other changes exist that would affect the functionality of the device.

Regarding claim 11, Chang teaches the first odd track second metal layer strip (570) extends from the first boundary in the second dimension up to a third predetermined distance from the second boundary (Figure 6; see below).

    PNG
    media_image2.png
    781
    1038
    media_image2.png
    Greyscale


Regarding claim 12, Chang teaches the first even track second metal layer strip extends from the second boundary in the second dimension up to a third predetermined distance from the first boundary (Figure 6).

Regarding claim 14, Chang teaches the first odd track second metal layer strip extends at least 0.3PM0 from the first via (Figure 6 shows that 570 extends beyond 600c, and thus extends at least 0.3PM0 from the first via).  

Regarding claim 15, wherein the first first metal layer strip (600d) is at a distance in a range of 0.2PM0 – 0.5PM0 from the first boundary (Figure 6). 

Note that the specification contains no disclosure of either the critical nature of the claimed expression or any unexpected results arising therefrom.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995).  Where patentability is based on a particular range, the Applicant must show that the chosen range is critical In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  

In this particular case, as shown in the reproduced Figure 6 above, Chang shows the general conditions of the device, (i.e. strip 600d is at a distance from the first boundary 562).  The particular comparative distance (the first predetermined distance) are not explicitly taught by Chang.  However, the particular claimed comparative distance as claimed appears to be routine optimization because Chang teaches the general structure with distances from borders.  It would have only required routine skill in the art to determine the ideal distances in order to optimize repeatability of the cell (paragraph 1), miniaturization of the device, and prevention of cross talk (the latter two very generally known in the art to be desirable in any electronic system).  The disclosure has established no reason why this particular comparative distance is novel beyond what one of ordinary skill in the art would naturally desire to optimize the execution of the device, and thus this comparative distances appear to be no more than optimization of a known device. 

There is no invention in changing the size and proportion of a device or machine so long as the construction and mode of operation remain the same. Kil-Nock Co. v. Chicago Plating Co. (D. C.) 10F.(2d) 536; Westinghouse Electric & Mfg. Co. v. Pittsburgh Transformer Co. (D. C.) 10 F.(2d) 593; Linde Air Products Co. v. Morse Dry Dock Co. (D. C.) 239 F.909-917.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).

Regarding claim 16, wherein the second first metal layer strip (600c) is at a distance in a range of 0.2PM0 – 0.5PM0 from the second boundary (Figure 6). 

Note that the specification contains no disclosure of either the critical nature of the claimed expression or any unexpected results arising therefrom.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995).  Where patentability is based on a particular range, the Applicant must show that the chosen range is critical In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  

In this particular case, as shown in the reproduced Figure 6 above, Chang shows the general conditions of the device, (i.e. strip 600d is at a distance from the first boundary 562).  The particular comparative distance (the first predetermined distance) are not explicitly taught by Chang.  However, the particular claimed comparative distance as claimed appears to be routine optimization because Chang teaches the general structure with distances from borders.  It would have only required routine skill in the art to determine the ideal distances in order to optimize repeatability of the cell (paragraph 1), miniaturization of the device, and prevention of cross talk (the latter two very generally known in the art to be desirable in any electronic system).  The disclosure has established no reason why this particular comparative distance is novel beyond what one of ordinary skill in the art would naturally desire to optimize the execution of the device, and thus this comparative distances appear to be no more than optimization of a known device. 

There is no invention in changing the size and proportion of a device or machine so long as the construction and mode of operation remain the same. Kil-Nock Co. v. Chicago Plating Co. (D. C.) 10F.(2d) 536; Westinghouse Electric & Mfg. Co. v. Pittsburgh Transformer Co. (D. C.) 10 F.(2d) 593; Linde Air Products Co. v. Morse Dry Dock Co. (D. C.) 239 F.909-917.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).

Regarding claim 17, Chang teaches the first odd track second metal layer (570) strip extends beyond the first boundary (562) and the first even track second metal layer strip (580) extends beyond the second boundary (564: Figure 6).

Regarding claim 20, Chang teaches a method of forming a circuit, the method comprising:
forming a substrate (Official Notice is taken that the conductive features of Chang are made on a substrate);
forming a first metal layer adjacent to the substrate (530, 540, 570, 580), wherein forming the first metal layer comprises forming a first first metal layer strip (530) adjacent to a first boundary (left side of 550 and 510) and forming a second first metal layer strip (540) adjacent to a second boundary (right side of 550 and 510), wherein the second boundary is opposite to the first boundary, and wherein each of the plurality of first metal strips, the first boundary, and the second boundary extend in a first dimension (Figures 5 and 6);
forming a second metal layer (600a, 600b, 600c, 600d) comprising a first second metal layer strip (600b) and a second second metal layer strip (600a) adjacent to the first second metal layer strip; and
connecting the second metal layer to the first metal layer, wherein connecting the first metal layer to the second metal layer comprises:

connecting the second second metal layer strip (600a) to the first metal layer at the second first metal strip (540) through a second via (610a), wherein the second via is located at [a] distance from a second end of the second second metal strip (see Figure 6 reproduced below), 
wherein a first end of the second second metal layer strip is at [a] distance away from the first boundary (see Figure 6 reproduced below), and
wherein each of the first second metal layer strip and the second second metal layer strip extend in a second dimension, the second dimension being different than the first dimension (Figure 6).

    PNG
    media_image3.png
    573
    918
    media_image3.png
    Greyscale

Thus, Chang is shown to teach all the limitations of claim 1 with the exception of wherein the second via is located at the first predetermined distance from a second end of the second second metal strip (see Figure 6 reproduced below), 
wherein a first end of the second second metal layer strip is at the second predetermined distance away from the first boundary (see Figure 6 reproduced below).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the relative locations of 530, 540, 600b, and 610a, 610b to be the same as the predetermined distances related to the first second metal layer as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  In re Iwan, 17 App. D. C. 566; In re Marshutz, 13 App. D. C. 228; Smith v. Nichols, 21 Wall. 112, 119, 22 L. Ed. 566, (In re Williams, 36 F.25 436, 17 C.C.P.A. 718, 4 U.S.P.Q. 237 (C.C.P.A. 1929)).  In this case, the proportions of the comparative distances has been changed from that of Chang, but no other changes exist that would affect the functionality of the device.

Regarding claim 21, Chang teaches the first second metal layer strip (600b) extends beyond the first boundary and the second second metal layer strip (600a) extends beyond the second boundary (boundaries may be arbitrarily defined to be as shown in Figure 6, or flush with left side of 530 and right side of 540).

Claims 6-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1 and 10 above, and further in view of Xiao et al. (US Pub. No. 2014/0210100; hereinafter “Xiao”).

Regarding claim 6, Chang teaches the device of claim 1, but does not explicitly teach the first second metal layer strip is a first color second metal layer strip, and wherein the second second metal layer strip is a second color second metal layer strip.  However, Xiao teaches multi-pattern technology may be used for alternating conductive lines (Figure 3) in order to have a 

Regarding claim 7, Chang in view of Xiao teaches the first color second metal layer strip (Chang: 570) extends beyond the first boundary (Chang: 562) and the second color second metal layer strip (Chang: 580) extends beyond the second boundary (Chang: 564, Figure 6; counting from the left).

Regarding claim 8, Chang teaches the device of claim 1, but does not explicitly teach the first second metal layer strip is a second color second metal layer strip, and wherein the second second metal layer strip is a first color second metal layer strip.  However, Xiao teaches multi-pattern technology may be used for alternating conductive lines (Figure 3) in order to have a smaller pitch, thus a smaller overall IC layout (paragraph 3).  In particular, color types are designated for the different patterns (paragraph 4).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the multiple-patterning technology of Xiao (and thus the differences in colors) in the device of Chang in order to decrease the size of the IC.

Regarding claims 9, Chang in view of Xiao teaches the second color second metal layer strip (Chang: 570) extends beyond the first boundary (Chang: 562) and the first color second metal layer strip (Chang: 580) extends beyond the second boundary (Chang: 564, Figure 6; counting from the left).

Regarding claim 18, Chang teaches the device of claim 10, but does not explicitly even track second metal layer strips are of a first color and odd numbered second layer strips are of a second color, the second color being different than the first color.

However, Xiao teaches multi-pattern technology may be used for alternating conductive lines (Figure 3) in order to have a smaller pitch, thus a smaller overall IC layout (paragraph 3).  In particular, color types are designated for the different patterns (paragraph 4).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the multiple-patterning technology of Xiao (and thus the differences in colors) in the device of Chang in order to decrease the size of the IC.

Regarding claim 19, Chang in view of Xiao teaches the first color comprises a first pattern and the second color comprises a second pattern (Xiao: paragraph 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 10,366,954);
Haigh (US 9,461,065); and
Omara (US 10,354,045).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817